DETAILED ACTION
Status of Claims

This office action considers claims 1-20 pending for prosecution.
Reason for Allowances
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the first conductive material having a first thickness within the intervening region and the second conductive material having a second thickness within the intervening region; the first conductive material comprising semiconductor material and the second conductive material comprising metal; forming vertically-stacked first and second levels over the conductive structure; the first levels comprising insulative material and the second levels comprising sacrificial material; forming first openings to extend through the first and second levels and into the intervening region of the conductive structure; the first openings penetrating into the first conductive material to a depth less than or equal to about one-half of the first thickness; after forming the first 
Claims 2-8, are allowed as those inherit the allowable subject matter from claim 1. 		
Regarding Claim 9: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the conductive structure having a first region over an uppermost surface of the insulative material and having second regions that extend to an elevation below the uppermost surface of the insulative material; forming a channel material structures over the conductive structure within the first region, the channel material structures penetrating partially through the conductive structure and including channel material which is electrically coupled with the conductive structure; and forming anchor structures laterally offset from the channel material structures, the anchor structures penetrating into the conductive structure within the second regions to a depth which is deeper than any depth to which the channel material structures penetrate into the conductive structure”, as recited in Claim 9, in combination with the remaining process steps and sequences of the claim.				
Claims 10-20, are allowed as those inherit the allowable subject matter from claim 9. 			
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Smith et al. (US 20100276781 A1; hereinafter Smith) “Semiconductor Constructions”.
Lee et al. (US 20140227842 A1; hereinafter Lee) “3D STRUCTURED MEMORY DEVICES AND METHODS FOR MANUFACTURING THEREOF”.	
Koka et al. (US 20160211272 A1; hereinafter Koka) “SEMICONDUCTOR STRUCTURE WITH CONCAVE BLOCKING DIELECTRIC SIDEWALL AND METHOD OF MAKING THEREOF BY ISOTROPICALLY ETCHING THE BLOCKING DIELECTRIC LAYER”.	
Nakai et al. (US 20130248965 A1; hereinafter Nakai) “NONVOLATIVE SEMICONDUCTOR MEMORY DEVICE”.	
Yon et al. (US 20130248965 A1; hereinafter Yon) “THREE-DIMENSIONAL SEMICONDUCTOR MEMORY DEVICE AND METHOD OF FABRICATING THE SAME”.
Prior Art Smith teaches semiconductor constructions ([0001]), wherein  (Fig. 1+; [0055+]) an insulative material; a conductive structure over the insulative material; the conductive structure comprising a first conductive material; the conductive structure having an undulating bottom surface along a cross-section; the undulating bottom surface including a ridge region between a pair of foot regions; gate dielectric material is Smith does not expressly teach the first conductive material having a first thickness within the intervening region and the second conductive material having a second thickness within the intervening region; the first conductive material comprising semiconductor material and the second conductive material comprising metal; forming vertically-stacked first and second levels over the conductive structure; the first levels comprising insulative material and the second levels comprising sacrificial material; forming first openings to extend through the first and second levels and into the intervening region of the conductive structure; the first openings penetrating into the first conductive material to a depth less than or equal to about one-half of the first thickness; after forming the first openings, removing the sacrificial material and forming conductive wordline material within the second levels; forming channel material structures within the first openings; forming second openings to extend through the first and second levels and into the tooth regions of the conductive structure; the second openings penetrating into the first conductive material to a depth greater than the first thickness; and forming anchor structures within the second openings (claim 1); or the conductive structure having a first region over an uppermost surface of the insulative material and having second regions that extend to an elevation below the uppermost surface of the insulative material; forming a channel material structures over the conductive structure within the first region, the channel material structures penetrating partially through the conductive structure and including channel material which is electrically coupled with 
Prior Art Lee teaches 3D structured nonvolatile semiconductor memory devices and methods for manufacturing ([Abstract]), wherein (Fig. 8B; [0031+]) a diffusion region comprising of a metal is formed under a polysilicon region. But, Prior Art Lee does not expressly teach the first conductive material having a first thickness within the intervening region and the second conductive material having a second thickness within the intervening region; the first conductive material comprising semiconductor material and the second conductive material comprising metal; forming vertically-stacked first and second levels over the conductive structure; the first levels comprising insulative material and the second levels comprising sacrificial material; forming first openings to extend through the first and second levels and into the intervening region of the conductive structure; the first openings penetrating into the first conductive material to a depth less than or equal to about one-half of the first thickness; after forming the first openings, removing the sacrificial material and forming conductive wordline material within the second levels; forming channel material structures within the first openings; forming second openings to extend through the first and second levels and into the tooth regions of the conductive structure; the second openings penetrating into the first conductive material to a depth greater than the first thickness; and forming anchor structures within the second openings (claim 1); or the conductive structure having a first region over an uppermost surface of the insulative material and having second 
Prior Art Koka teaches field of three-dimensional structures, and specifically to three-dimensional memory structures including memory films, and methods of manufacturing the same ([0001]), wherein (Fig. 1+; [0020+]) a semiconductor material  where semiconductor channels extend into the semiconductor material in a top surface of the semiconductor material, and a via structure extend into the semiconductor material , where via structures extend into the semiconductor material (10; Fig. 12A) deeper than the semiconductor channels in a vertical direction. But, Prior Art Koka does not expressly teach the first conductive material having a first thickness within the intervening region and the second conductive material having a second thickness within the intervening region; the first conductive material comprising semiconductor material and the second conductive material comprising metal; forming vertically-stacked first and second levels over the conductive structure; the first levels comprising insulative material and the second levels comprising sacrificial material; forming first openings to extend through the first and second levels and into the intervening region of the conductive structure; the first openings penetrating into the first conductive material to a 
Prior Art Nakai teaches a nonvolatile semiconductor memory device ([0002]), wherein (Fig. 1+; [0049+]) preparing a substrate; forming a first insulating layer on the substrate; forming, on the first insulating layer, a conductive layer having a first groove which extends along a first direction; forming a sacrificial film on an inner wall of the first groove; forming a protective film on the conductive layer and the sacrificial film; depositing at least two or more layers of a first amorphous silicon layer which contains an impurity and a non-doped second amorphous silicon layer which does not contain Nakai does not expressly teach the first conductive material having a first thickness within the intervening region and the second conductive material having a second thickness within the intervening region; the first conductive material comprising semiconductor material 
Prior Art Yon teaches a  three-dimensional semiconductor memory device includes a peripheral circuit structure on a substrate, a horizontal active layer on the Yon does not expressly teach the first conductive material having a first thickness within the intervening region and the second conductive material having a second thickness within the intervening region; the first conductive material comprising semiconductor material and the second conductive material comprising metal; forming vertically-stacked first and second levels over the conductive 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 



/OMAR F MOJADDEDI/Examiner, Art Unit 2898